DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 16 are allowed
With regard to Independent Claim 1,
	After reviewing applicant’s arguments and the relevant guidance, the examiner agrees that the current claim language no longer runs afoul of 35 U.S.C. 101 and is directed to eligible subject matter. The claims were already indicated as being allowable over art. As such, the claims are now in condition for allowance.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW ELL/Primary Examiner, Art Unit 2145